Case 3:19-cr-00351-TAD-KLH Document 47 Filed 07/01/20 Page 1 of 2 PageID #: 188



 MINUTES OF STATUS CONFERENCE
 TERRY A. DOUGHTY
 UNITED STATES DISTRICT JUDGE
 July 1, 2020



                      UNITED STATES DISTRICT COURT

                     WESTERN DISTRICT OF LOUISIANA

                               MONROE DIVISION

 UNITED STATES OF AMERICA                    CRIMINAL NO.: 3:19-cr-00351-01

 VERSUS                                      JUDGE TERRY A. DOUGHTY

 RANDALL KEITH BYRD                          MAGISTRATE JUDGE HAYES



       A telephone status conference was held on Wednesday, July 1, 2020, at 11:00

 a.m. with the undersigned. Participating was Cytheria Jernigan, Assistant United

 States Attorney, on behalf of the Government; Steve Jefferson, attorney for

 Defendant; Casey Stevens, United States Probation Officer; Kathy Keifer, Deputy

 Clerk; Dennis Stewart, Law Clerk; and Serena Tenison, Extern.

       The participants discussed the issues to be addressed during the sentencing

 hearing set for this date at 1:30 p.m. Mr. Jefferson orally requested a continuance

 of the sentencing hearing on behalf of the Defendant, so that he could discuss with

 Defendant certain information provided him by the Government this week. The

 Government opposed the continuance on the basis that the information had been

 previously provided to Mr. Jefferson. The Court denied the Defendant’s request for

 a continuance.
Case 3:19-cr-00351-TAD-KLH Document 47 Filed 07/01/20 Page 2 of 2 PageID #: 189



       The participants discussed the amount of restitution that the Defendant may

 be ordered to make. After conferring with counsel, the Court stated it would have to

 make that determination after hearing the evidence to be presented at the sentencing

 hearing.

       The participants discussed whether the Court can order proceeds derived from

 the sale of items forfeited by Defendant to be applied in full toward Defendant’s

 restitution obligation. After conferring with counsel, the Court directed counsel for

 the parties to conduct further research on that issue.

       The status conference ended at 11:25 a.m.



                                         TAD
